     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.316 Page 1 of 11



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   JULIE RODRIGUEZ,                         Case No.: 19-cv-0424-L-MDD
12                               Plaintiff,
                                              REPORT AND
13   v.                                       RECOMMENDATION OF UNITED
                                              STATES MAGISTRATE JUDGE
14   COUNTY OF SAN DIEGO; ADAM
                                              RE: DEFENDANTS’ MOTION FOR
     RATCLIFFE; TIMOTHY DENNY;
15                                            TERMINATING SANCTIONS
                              Defendants.
16                                            [ECF No. 24]
17
          Before the Court is Defendants’ Motion for Terminating Sanctions; or in
18
     the Alternative, Evidentiary Sanctions. (ECF No. 24).1 The Motion requests
19
     the Court terminate this case due to Plaintiff’s failure to prosecute her claims
20
     and follow the Court’s Order. This Report and Recommendation is submitted
21
     to United States District Judge M. James Lorenz pursuant to 28 U.S.C. §
22
     636(b)(1) and Local Civil Rule 72.1(c)(1) of the United States District Court
23
     for the Southern District of California. For the reasons set forth herein, the
24
25
26
     1All pincite page references refer to the automatically generated ECF page
27   number, not the page number in the original document.
                                              1
                                                                    19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.317 Page 2 of 11



1    Court RECOMMENDS that Defendants’ Motion be GRANTED and directs
2    that judgment be entered DISMISSING this action WITH PREJUDICE.
3               I. FACTUAL AND PROCEDURAL BACKGROUND
4         The complaint in this case, charging the use of excessive force by
5    Defendants, was filed on March 4, 2019. (ECF No. 1). The Early Neutral
6    Evaluation and Case Management Conference was held on June 17, 2019.
7    (ECF No. 7). The first Scheduling Order was issued that same day and set a
8    discovery deadline of December 18, 2019. (ECF No. 8). On September 6, 2019,
9    upon joint motion of the parties, the Court amended the Scheduling Order
10   because Plaintiff had replaced her attorney and was hospitalized for a time in
11   August. The discovery deadline was extended to February 17, 2020. (ECF No.
12   13). On January 7, 2020, upon joint motion of the parties based upon
13   Plaintiff’s inability to be deposed due to illness, the Court again extended the
14   discovery completion deadline to March 18, 2020. (ECF No. 16, 17). On
15   February 5, 2020, the Court granted a joint motion to extend the discovery
16   deadline to May 18, 2020, again due to Defendants’ inability of obtaining
17   Plaintiff’s deposition. (ECF Nos. 18, 19).
18        On May 6, 2020, upon the fourth joint motion of the parties to continue
19   trial and pretrial deadlines, the Court extended the discovery deadline to
20   July 3, 2020, due to restrictions related to the COVID-19 pandemic. (ECF
21   No. 22, 23).
22        The history of attempts to depose Plaintiff is as follows:
23        1. Plaintiff was scheduled for deposition on December 18, 2019. On
24   December 16, 2019, Plaintiff sought and was given a continuance by
25   Defendants, due to illness, to January 6, 2020. (ECF No. 20 at 2).
26        2. On January 6, 2020, Plaintiff appeared for deposition but claimed to
27   be unable to proceed due to laryngitis. By agreement, the deposition was

                                             2
                                                                       19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.318 Page 3 of 11



1    scheduled to resume on January 15, 2020. (Id.).
2             3. On January 13, 2020, because her laryngitis had not resolved, the
3    parties agreed to continue her deposition to January 23, 2020. (ECF No. 20
4    at 3).
5             4. On January 22, 2020, counsel for Plaintiff sought another extension
6    because Plaintiff’s voice had not returned. The parties agreed to continue to
7    deposition to January 31, 2020. (Id.).
8             5. On January 30, 2020, counsel confirmed Plaintiff’s availability for the
9    deposition on the following day. On January 31, 2020, Plaintiff appeared but
10   stated that she remained too ill to provide testimony. (Id.). This event
11   resulted in Defendants’ motion to compel Plaintiff’s deposition. (ECF No. 20).
12   On March 17, 2020, the Court granted Defendants’ motion and imposed
13   monetary sanctions in the amount of $1,923.00. (ECF No. 21).
14            6. Plaintiff was scheduled for deposition on April 9, 2020. On April 6,
15   2020, Defendants took Plaintiff’s deposition off calendar due the Governor’s
16   “stay at home” order regarding COVID-19. (ECF Nos. 24-1 at 9; 30 at 3)
17            7. On May 6, 2020, the Court granted the parties fourth Joint Motion to
18   extend the discovery deadline due to restrictions related to the COVID-19
19   pandemic.
20            8. On May 29, 2020, Defendants served their final written discovery
21   requests on Plaintiff. (ECF No. 24-1 at 11). Plaintiff did not respond to the
22   propounded discovery. (Id.).
23            9. Plaintiff was scheduled again for deposition on June 10, 2020. On
24   June 8, 2020, Plaintiff informed counsel that she would be unable to attend
25   the deposition due to lack of transportation. Defense counsel agreed to
26   reschedule the deposition contingent on Plaintiff’s confirmation of attendance
27   at the deposition and waiver of notice. Those conditions being fulfilled, the

                                               3
                                                                       19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.319 Page 4 of 11



1    deposition was rescheduled for June 12, 2020.
2          10. On June 12, 2020, despite the agreement, Plaintiff did not appear
3    for deposition.
4          Defendants now seek an order for terminating sanctions and seek
5    monetary recovery of their legal fees and costs due to the unsuccessful
6    attempts to depose Plaintiff. (ECF No. 24). Defendants allege Plaintiff is
7    engaging in a pattern and practice of intentionally avoiding her discovery
8    obligations and defying the Court’s Order. (ECF No. 24-1). Defendants have
9    provided evidence that they incurred costs totaling $594.50 for court
10   reporting and videography of the abandoned deposition on June 12, 2020.
11   (Id. at 10). Defendants also provide their costs and fees following their initial
12   motion to compel in the sum of $2,808.30. (Id. at 10-11). Further,
13   Defendants seeks the costs of bringing this instant motion in the sum of
14   $2,352.90. (Id. at 11). Last, Defendants reiterate that the Court’s prior
15   award of discovery sanctions, in the amount of $ 1,923.00, remains unpaid
16   and allege that Plaintiff has no intention of complying with the Court’s order.
17   (Id. at 8, 9).
18         Plaintiff asserts she did not act in bad faith. (ECF No. 30). Plaintiff
19   alleges good faith efforts were made to participate throughout the discovery
20   process however her ability to do so was impeded by unanticipated medical
21   issues. (Id. at 4). Plaintiff further asserts that she is, and has been,
22   amenable to be deposed but has experienced hardship rendering her
23   incapable of doing so. (Id. at 6).
24                                II. LEGAL STANDARD
25          “Federal Rule of Civil Procedure 37 authorizes the district court, in its
26   discretion, to impose a wide range of sanctions when a party fails to comply
27   with the rules of discovery or with court orders enforcing those rules.” Wyle v.

                                             4
                                                                     19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.320 Page 5 of 11



1    R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983). Additionally,
2    district courts have inherent power to “impose sanctions including, where
3    appropriate, default or dismissal.” Thompson v. Hous. Auth. of City of L.A.,
4    782 F.2d 829, 831 (9th Cir. 1986) (citing Link v. Wabash R.R. Co., 370 U.S.
5    626 (1961)).
6         When a party disobeys a discovery order, Federal Rule of Civil
7    Procedure 37 provides the Court with several options. Rule 37(d)(1)(A)(i)
8    provides that the court may, on motion, order sanctions for a party’s failure to
9    appear for deposition after being served with proper notice. The sanctions
10   “may include any of the orders listed in Rule 37(b)(2)(A)(i)-(vi).” Fed. R. Civ.
11   P. 37(d)(3). Rule 37(b)(2)(A)(v) allows for “dismissing the action or proceeding
12   in whole or in part.”
13        Terminating sanctions are severe and are only justified where the
14   failure to produce stems from the “willfulness or bad faith” of the offending
15   party. Dreith v. Nu Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011); see also In
16   re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1233 (9th
17   Cir. 2006) (finding willfulness where plaintiffs refused to timely furnish
18   requested material and unreasonably delayed completing a fact sheet that
19   was necessary for defendants to mount a defense). “Disobedient conduct not
20   shown to be outside the control of the litigant is sufficient to demonstrate
21   willfulness, bad faith, or fault.” Jorgensen v. Cassiday, 320 F.3d 906, 912 (9th
22   Cir. 2003) (quoting Hyde & Drath v. Baker, 24 F.3d 1162, 1166 (9th Cir.
23   1994)).
24        The Ninth Circuit has created a five part test in considering whether a
25   dismissal or default is justified as a Rule 37 sanction: “(1) the public’s interest
26   in expeditious resolution of litigation; (2) the court’s need to manage its
27   docket; (3) the risk of prejudice to the defendants; (4) the public policy

                                             5
                                                                      19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.321 Page 6 of 11



1    favoring disposition of cases on their merits; and (5) the availability of less
2    drastic sanctions.” Thompson v. Hous. Auth. of City of L.A., 782 F. 2d 829,
3    831 (9th Cir. 1986); see also Conn. Gen. Life Ins. Co. v. New Images of Beverly
4    Hills, 482 F.3d 1091, 1096 (9th Cir. 2007). These factors are not a series of
5    conditions precedent before the judge can act, but a way for the court “to
6    think about what to do.” In re PPA, 460 F.3d at 1226; see also Yourish v. Cal.
7    Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“We may affirm a dismissal
8    where at least four factors support dismissal, or where at least three factors
9    strongly support dismissal.”).
10                                    II. DISCUSSION
11        A. The Public’s Interest in Expeditious Resolution of Litigation
12        Under the first of the Thompson factors, the Court must consider the
13   public’s interest in the expeditious resolution of the case. Conn. Gen. Life Ins.
14   Co., 482 F.3d at 1096. “Orderly and expeditious resolution of disputes is of
15   great importance to the rule of law. By the same token, delay in reaching the
16   merits, whether by way of settlement or adjudication, is costly in money,
17   memory, manageability, and confidence in the process.” In re PPA, 460 F.3d
18   at 1227.
19        After numerous attempts by Defendants to depose Plaintiff—originally
20   set for December 18, 2019; rescheduled for January 6, 2020; rescheduled for
21   January 15, 2020; rescheduled for January 23, 2020; rescheduled for January
22   31, 2020; rescheduled for April 09, 2020; rescheduled for June 10, 2020; and
23   finally set for June 12, 2020—Plaintiff has failed to attend or effectively
24   participate in her properly noticed depositions. During the slew of attempts
25   to depose Plaintiff, Defendants incurred costs due to Plaintiff’s unwillingness
26   to sit for deposition. Plaintiff’s inability or unwillingness to participate in
27   discovery has caused strain to the judicial process.

                                              6
                                                                      19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.322 Page 7 of 11



1         Not only has Plaintiff missed deadlines and continually requested
2    extensions, Plaintiff failed to make herself available both to her counsel and
3    to Defendants. Plaintiff has not provided the Court, or counsel, with any
4    justified excuse for her absence and there is no indication that any is
5    forthcoming. Plaintiff’s counsel cannot provide the Court with any
6    reasonable reassurance that Plaintiff intends to further prosecute her claims,
7    the Court finds any further delay unjustified.
8         Plaintiff’s failure to comply with the Court’s Order hinders the progress
9    of the case and the Court’s ability to manage its docket. Thus, even though
10   Plaintiff alleges she is willing to participate in good faith, the Court finds the
11   delays have already affected the public’s right to the “just, speedy, and
12   inexpensive determination of every action.” In re PPA, 460 F.3d at 1127.
13   Accordingly, this factor weighs in favor of terminating sanctions. Hyde &
14   Drath v. Baker, 24 F.3d 1162, 1173 (9th Cir. 1994) (affirming dismissal of
15   complaint was proper after clients repeatedly failed to attend court-ordered
16   depositions).
17        B. The Court’s Need to Manage its Docket
18        Next, the Court must evaluate the extent to which its ability to manage
19   its docket is impacted by Plaintiff’s continued noncompliance. See Conn. Gen.
20   Life Ins. Co., 482 F.3d at 1096. In Thompson, the Ninth Circuit stated that
21   “[d]istrict courts have inherent power to control their dockets. In the exercise
22   of that power they may impose sanctions including, where appropriate,
23   default or dismissal.” Thompson, 782 F. 2d at 831. The Thompson Court
24   further noted that while dismissal should “be imposed as a sanction only in
25   extreme circumstances,” the Ninth Circuit has “repeatedly upheld the
26   imposition of the sanction of dismissal for failure to comply with pretrial
27   procedures mandated by local rules and court orders.” Id.

                                             7
                                                                      19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.323 Page 8 of 11



1         Plaintiff brought this case on March 4, 2019. On June 17, 2019, the
2    Court filed a Scheduling Order regulating discovery and other pre-trial
3    proceedings. In the ensuing year, the case has not moved beyond the
4    discovery phase. The Court’s attempts to compel compliance from Plaintiff
5    have been unsuccessful. Monetary sanctions have proven unsuccessful to
6    deter Plaintiff from further disobedience. The Court is convinced that without
7    employing the drastic remedy of dismissal, the case will continue to stagnate.
8    As such, the Court’s ability to efficiently manage its docket has been
9    impaired and will continue to be impaired if this case is not dismissed. This
10   factor weighs in favor of dismissal.
11        C. The Risk of Prejudice to Defendant
12        Next, the Court must evaluate the risk of prejudice to the defendant.
13   See Conn. Gen. Life Ins. Co., 482 F.3d at 1096. “Prejudice normally consists
14   of loss of evidence and memory, it may also consist of costs or burdens of
15   litigation, although it may not consist of the mere pendency of the lawsuit
16   itself.” In re PPA, 460 F.3d at 1128 (internal citations omitted). “The law . . .
17   presumes prejudice from unreasonable delay." Id. at 1127.
18        As a general notion, Plaintiffs are responsible for moving cases toward
19   disposition on the merits at a reasonable pace and for identifying convincing
20   reasons why it is important for the case to be resolved on its merits. In re
21   Eisen, 31 F.3d 1447, 1454 (9th Cir. 1994). However, this cannot be
22   accomplished using evasive or dilatory tactics. Id.
23        Plaintiff has not fulfilled her responsibility to move this case towards
24   disposition on the merits. Her actions in defiance of the Court’s Order,
25   unwillingness to be deposed, and lack of communication with counsel lead the
26   Court to believe Plaintiff has abandoned her claims. Defendants have been
27   unable to develop their defenses, nor can they be forced to trial without the

                                             8
                                                                      19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.324 Page 9 of 11



1    production of lawfully requested discovery from Plaintiff. Defendants have
2    already been prejudiced by the time, effort, and expense needed to defend
3    this case and will continue to be prejudiced if this case proceeds. See Reyes v.
4    City of Glendale, 313 F. App’x 68, 70 (9th Cir. 2009) (noting length of delay
5    was a factor to consider under the prejudice inquiry). Accordingly, this factor
6    also weighs in favor of dismissal.
7          D. The Public Policy Favoring Disposition of Cases on Their
8             Merits
9          Under the fourth factor, the Court must consider the public policy
10   favoring the disposition of cases on the merits. Conn. Gen. Life Ins. Co., 482
11   F.3d at 1096. Generally, public policy favors disposition of cases on their
12   merits. See Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998).
13         However, a “case that is stalled or unreasonably delayed by a party's
14   failure to comply with deadlines and discovery obligations cannot move
15   forward toward resolution on the merits.” In re PPA, 460 F.3d at 1128. “Thus,
16   this factor lends little support to a party whose responsibility it is to move a
17   case toward disposition on the merits but whose conduct impedes progress in
18   that direction.” Id.
19          Although Plaintiff avers that she is amenable to being deposed and to
20   moving the case forward, she has taken no measures to do so. Plaintiff’s
21   failure to attend her deposition, in direct defiance of the Court’s Order,
22   prevents this case from moving toward a resolution on the merits. This factor,
23   therefore, weighs in favor of dismissal.
24         E. The Availability of Less Drastic Sanctions
25         Finally, the Court considers the availability of less drastic sanctions.
26   Conn. Gen. Life Ins. Co., 482 F.3d at 1096. “There is no requirement that
27   every single alternate remedy be examined by the court before the sanction of

                                             9
                                                                     19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.325 Page 10 of 11



1    dismissal is appropriate. The reasonable exploration of possible and
2    meaningful alternatives is all that is required.” Anderson v. Air W., Inc., 542
3    F.2d 522, 525 (9th Cir. 1976). When less drastic sanctions have already been
4    imposed and/or the court has previously warned the plaintiff of the possibility
5    of a dismissal, but these measures have had little or no effect, the
6    “consideration of alternatives” requirement has been satisfied. In re PPA, 460
7    F.3d at 1229.
8          Despite multiple opportunities, Plaintiff has taken no action to remedy
9    or cure her failure. After multiple failed attempts to depose Plaintiff, the
10   Court granted Defendants’ Motion to Compel her compliance and awarded
11   monetary sanctions. (See ECF No. 21). As of this Order, Plaintiff has yet to
12   make herself available for deposition and not paid the monetary sanctions.
13   Given Plaintiff’s complete failure to comply to the Court’s Order, less severe
14   sanctions are not feasible. Here, the Court can only conclude that Plaintiff
15   has abandoned prosecuting this case. Therefore, this factor weighs in favor
16   dismissal.
17                           III. MONETARY SANCTIONS
18         In addition to terminating sanctions, Defendants request the imposition
19   of monetary sanctions. Defendants have provided evidence that they
20   incurred costs totaling $594.50 for court reporting and videography of the
21   abandoned deposition on June 12, 2020. (ECF No. 24-1 at 10). Defendants
22   also provide their costs and fees following their initial motion to compel in the
23   sum of $2,808.30. (Id. at 10-11). Further, Defendants seeks the costs of
24   bringing this instant motion in the sum of $2,352.90. (Id. at 11). Last,
25   Defendants reiterate that the Court’s prior award of discovery sanctions, in
26   the amount of $ 1,923.00, remains unpaid. (Id. at 8, 9). In sum, Defendants
27   request a total of $7,687.70, for their fees and costs.

                                             10
                                                                     19-cv-0424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 31 Filed 08/13/20 PageID.326 Page 11 of 11



1          In opposition, Plaintiff does not challenge Defendants’ monetary
2    request. (See ECF No. 30). Plaintiff only seeks to be excused from paying the
3    requested amount. (ECF No. 30 at 6). Plaintiff offers no challenge to the
4    reasonableness of Defendants’ request.
5          The Court finds Plaintiff’s attorney fees, as well as cost incurred, to be
6    reasonable. Good cause appearing, this Court recommends Plaintiff be
7    sanctioned $7,687.70.
8                                  IV. CONCLUSION
9          For the foregoing reasons, the Court RECOMMENDS the District
10   Court issue an Order: (1) Approving and adopting this Report and
11   Recommendation; (2) Directing that judgment be entered DISMISSING the
12   action WITH PREJUDICE; (3) Ordering Plaintiff to pay Defendants costs
13   and attorney’s fees, in the sum of $7,687.70.
14         IT IS HEREBY ORDERED that any written objection to this report
15   must be filed with the Court and served on all parties no later than August
16   19, 2020. The document should be captioned “Objections to Report and
17   Recommendations.”
18         IT IS FURTHER ORDERED that any reply to the objections shall be
19   filed with the Court and served on all parties no later than August 26, 2020.
20   The parties are advised that failure to file objections within the specified time
21   may waive the right to raise those objections on appeal of the Court’s order.
22   Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
23         IT IS SO ORDERED.
24   Dated: August 12, 2020
25
26
27
                                             11
                                                                     19-cv-0424-L-MDD
